Citation Nr: 1440318	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-47 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This case comes before the Board of Veterans Appeals (Board) on appeal from an
August 2009 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2013, and a copy of the hearing transcript is of record.

The Board remanded the case in March 2014 for additional evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back disability is related to service.  Pursuant to the March 2014 Board Remand, the Veteran was afforded a VA examination in connection with his claim.  The examiner opined that the Veteran's low back disability was less likely than not related to service.  In support of his opinion, the examiner cited a December 2003 VA treatment record in which the Veteran reported that he began to have low back pain in the late 1980s.  Unfortunately, the cited treatment record is not associated with the claim file.  On Remand, the AOJ should obtain that record, and any other unassociated treatment records, and associate them with the claim file.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

Accordingly, the case is REMANDED for the following action:

1.  Ensure all records have been associated with the claims file, to the extent possible.

Specifically, the AOJ should ensure that the December 2003 VA treatment record is associated with the claims file.

All actions to obtain the requested records should be documented fully in the claims file.

2.  Thereafter, readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



